Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.133 Filed 03/11/21 Page 1 of 17




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


TURNER,                                       2:20-CV-10374-TGB-APP

                  Plaintiff,
                                               ORDER GRANTING
      v.                                  PLAINTIFF’S MOTION FOR
                                              NO-FAULT PENALTY
FORD MOTOR COMPANY
                                          INTEREST AND NO-FAULT
HEALTH PLAN, et al.,
                                         ATTORNEYS’ FEES (ECF NO.
                  Defendants.            13); DENYING DEFENDANT’S
                                           MOTION TO STRIKE (ECF
                                                   NO. 16)

      Michigan’s No-Fault Insurance Act was enacted with the goal of

providing victims of motor vehicle accidents assured, adequate, and
prompt reparation for expenses incurred from medical treatment. To that
end, the Act requires no-fault insurers to reimburse claimants within 30

days of receipt of a demand for payment. In addition, the Act provides for
an award of reasonable attorneys’ fees to a claimant if the insurer
unreasonably refuses or delays paying the claim.

      In this suit, Plaintiff Alajia B. Turner sent a demand for payment

to her no-fault insurer, Defendant State Farm Mutual Insurance
Company. After Ms. Turner did not hear back for several months, she
filed this suit in order to enforce the terms of her policy coverage and to

assert that the delay entitled her to no-fault penalty interest and


                                     1
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.134 Filed 03/11/21 Page 2 of 17




reasonable attorneys’ fees. As explained below, Plaintiff’s motion will be
GRANTED.

                                I.   Background

      Plaintiff suffered serious injuries as a passenger in a vehicle after
its driver lost control and crashed into a building.1 ECF No. 2, PageID.5.
As a result, Plaintiff has needed extensive medical treatment, including

surgery, inpatient rehabilitation, physical and occupational therapy, and
prescription pain medications. Id. at PageID.6. She will likely need
ongoing treatment. Id.

      Plaintiff’s car accident has left her with numerous medical

expenses. Id. Plaintiff is a participant in Ford Motor Company’s Health
Plan, a self-funded welfare benefit plan administered under ERISA. 2 Id.
at PageID.6. She is also insured under a contract of Michigan no-fault

insurance with Defendant. Id. at PageID.5. Her no-fault insurance
includes coverage for personal injury protection (“PIP”) benefits and
uninsured motorist benefits. Id. Ford Health advanced payments for

many of Plaintiff’s medical expenses, even though its policy terms state

1 Plaintiff has been unable to locate insurance for the driver nor its vehicle
owner. Thus, Plaintiff is entitled to uninsured motorist benefits with
Defendant State Farm. ECF No. 1, PageID.6.
2 Ford Motor Company Health Plan was initially a defendant to this suit.

But on June 11, 2020, the parties stipulated to and the Court approved
an Order determining that Defendant State Farm is designated as the
primary payor of Plaintiff’s medical expenses. Defendant Ford was thus
dismissed with prejudice. ECF No. 18, pageID.124.
                                       2
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.135 Filed 03/11/21 Page 3 of 17




that “Benefits under this plan are secondary to no-fault auto insurance
coverage.” ECF No. 13, PageID.88. Subsequently, Vengroff Williams and

Associates Inc., as Ford Health’s subrogation and reimbursement agent,
made a claim that it is entitled to reimbursement from Plaintiff of these
advanced payments. ECF No. 2, PageID.5.

      On October 17, 2019, counsel for Plaintiff received a “Notice of Lien

to Attorney” from Vengroff in the amount of $89,807.15. ECF No. 13,
PageID.60. The following day, Plaintiff’s counsel mailed this Notice of
Lien to Defendant. Id. The letter included a demand for payment as Ford

Health “was second in priority to pay medical expense claims relating to
Plaintiff’s accident-related injuries.” Id. at PageID.60-61. But Defendant
“never responded to Plaintiff’s demand letter dated October 18, 2019.” Id.

at PageID.66. Defendant did not provide a basis or explanation for the
delay or denial. Id. Instead, Defendant began an investigation into the
merits of Plaintiff’s demand for payment.

      Not hearing from Defendant for several months, Plaintiff filed this

suit on February 12, 2020. ECF Nos. 1 and 2. Plaintiff alleges four counts.
First, that the terms of Ford Health’s plan should be enforced so that
Defendant’s PIP coverage is primary in the order of priority. ECF No. 2,

PageID.10. Second, that the terms of Ford Health’s plan should enjoin
Vengroff   and    other   contractors    “from   asserting   any   right   if
reimbursement” against Plaintiff’s noneconomic tort recovery. Id. at

                                     3
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.136 Filed 03/11/21 Page 4 of 17




PageID.11. Third, a determination should be made that Plaintiff “is
entitled to reimbursement” from Defendant “for any expenses she must

reimburse the FORD PLAN from her third-party recovery.” Id. at
PageID.12. And finally, Plaintiff alleges that Defendant has breached its
contract with her by refusing to pay benefits “lawfully due and owing

under said uninsured motorist coverage.” Id. at PageID.13-15.

      A few months later, on May 7, 2020, a representative from Vengroff
notified Plaintiff’s counsel that it had received a reimbursement check
from Defendant on February 21, 2020.3

                             II.   Legal Standard

              a. No-fault penalty interest.
      Michigan’s insurance code states “[p]ersonal protection insurance
benefits are payable as loss accrues.” Mich. Comp. Law § 500.3142(1).

Payment of benefits “are overdue if not paid within 30 days after an
insurer receives reasonable proof of the fact and of the amount of loss
sustained.” Id. at § 500.3142(2). If reasonable proof is not provided as to

the entire claim, “the amount supported by reasonable proof is overdue if
not paid within 30 days after the proof is received by the insurer.” Id.



3Although the record does not state when the reimbursement check was
mailed, it is dated “February 14, 2020.” ECF No. 17-1. It is also unclear
from the record whether Plaintiff had knowledge that Defendant had
issued a reimbursement check or that Vengroff had received the
reimbursement check until May 7, 2020.
                                    4
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.137 Filed 03/11/21 Page 5 of 17




“For the purpose of calculating the extent to which benefits are overdue,
payment must be treated as made on the date a draft or other valid

instrument was placed in the United States mail in a properly addressed,
postpaid envelope, or, if not so posted, on the date of delivery.” Id.

              b. No-fault attorneys’ fees.
      Michigan law also allows for the recovery of reasonable attorneys’

fees “for advising and representing a claimant in an action for personal
or property protection insurance benefits that are overdue. Mich. Comp.
Law § 500.3148(1). The attorneys’ fees shall be “a charge against the

insurer in addition to the benefits recovered” if the court finds “that the
insurer unreasonably refused to pay the claim or unreasonably delayed
in making proper payment.” Id.

                               III.   Discussion

      Plaintiff moves for no-fault penalty interest and no-fault attorneys’
fees. ECF No. 13 (citing Mich. Comp. Laws §§ 500.3142 and 500.3148(1)).
Plaintiff argues that Defendant violated § 500.3142, which requires no-

fault insurers to reimburse their insured for personal protection
insurance benefits within 30 days upon receipt of “reasonable proof of the
fact and of the amount of loss sustained.” Plaintiff, in addition, argues

that she is entitled to attorneys’ fees because Defendant, as a no-fault
insurer, unreasonably delayed paying her benefits, in violation of §
3148(1).

                                      5
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.138 Filed 03/11/21 Page 6 of 17




      For its part, Defendant responds that Plaintiff did not need to file
this suit because it paid for the benefits before the initiation of this suit

and that its delay was reasonable. ECF No. 17, PageID.107.

      The question is whether Defendant was dilatory in paying
Plaintiff’s claim and if so, whether Defendant had a reasonable basis in
delaying payment. Before the Court considers each question in turn, it

must be acknowledged that Defendant objects and moves to strike to
Plaintiff’s motion because Plaintiff’s counsel did not seek concurrence or
attempt to confer with Defense counsel, in violation of Local

Rule7.1(a)(2). Rule 7.1(a)(2) states that “[i]f concurrence is not obtained,
the motion or request must state,” among other bases, that there was an
attempt to initiate a conference but that the parties were not able to

obtain concurrence. E.D. Mich. L.R. 7.1(a)(2)(A).

      Here, the record does not establish that Plaintiff’s counsel tried to
initiate a conference or seek concurrence with Defense counsel. A such,
Defendant moves to strike Plaintiff’s motion. The motion to strike will be

denied. The Court instead will admonish Plaintiff for her failure to
comply with Local Rule 7.1(a)(2). Plaintiff’s counsel is directed to review
the relevant Local Rules before proceeding. (Not sure what kind of

language serves as an adequate admonishment here).




                                     6
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.139 Filed 03/11/21 Page 7 of 17




              a. Plaintiff is entitled to no-fault penalty interest.
      Plaintiff argues that it is entitled to no-fault penalty interest under

Mich. Comp. Law § 500.3142 because she had sent Defendant
“reasonable proof of the fact and of the amount of loss sustained,” yet
Defendant took more than 30 days to even respond to her claim. ECF No.

13, PageID.63. On October 17, 2019, Plaintiff’s counsel received a Notice
of Lien to Attorney from Vengroff on behalf of Ford Health. Id. at
PageID.60. The lien was in the amount of $89,807.51, which was the

amount paid by Ford Health for Plaintiff’s medical treatment resulting
from a motor vehicle accident. Id. The following day, Plaintiff’s counsel
mailed the Notice of Lien to Defendant. Id. at PageID.60-61. Plaintiff’s

letter stated that Plaintiff demanded payment from Defendant because,
as between her no-fault insurer and ERISA plan provider, Defendant is
the primary payor to pay for her medical expenses. Id. The letter also

requested that Defendant notify Plaintiff’s counsel as soon as it made a
payment. Exhibit 2, ECF No. 13, PageID.82.

      Defendant argues that it was not required to respond directly to
Plaintiff’s letter. ECF No. 17, PageID.100. Instead, after receiving the

claim, it investigated whether it was obligated to make the payment. Id.
at PageID.99. In the meantime, on February 12, 2020, Plaintiff initiated
this suit.4 ECF No. 1. Defendant issued a check in the amount of

4 The initial complaint filed on February 12, 2020 was stricken for
technical issues. Plaintiff re-filed on February 13, 2020.
                                       7
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.140 Filed 03/11/21 Page 8 of 17




$90,767.51 to Vengroff on February 14, 2020, which Vengroff received
seven days later. ECF No. 13, PageID.92.

      Michigan case law holds that no-fault penalty interest “must be

assed against a no-fault insurer if the insurer refused to pay benefits and
is later determined to be liable.” Williams v. AAA Michigan, 250 Mich.
App. 249, 265 (Mich. App. 2002). An insurer’s good faith in not promptly

paying the benefits is not relevant to the analysis. Id. That is because no-
fault penalty interest “is intended to penalize an insurer that is dilatory
in paying a claim.” Id. (citing Attard v. Citizens Ins. Co. of America, 237

Mich. App. 311, 319 (1999)).

      In Williams, the Michigan Court of Appeals held that defendant, as
plaintiff’s no-fault insurer, owed plaintiff “some amount of statutory and
penalty interest” as a result of its delay. Id. at 256. The plaintiff was

involved in a motor vehicle accident that resulted in him becoming a
quadriplegic. Id. at 253. Because the defendant refused to pay plaintiff’s
personal protection insurance benefits, the plaintiff filed suit claiming

that the refusal was unreasonable. The plaintiff, who owned a multi-
story house, insisted that defendant was required to accommodate his
quadriplegia by renovating his home to make it more physically

accessible. Defendant instead offered to purchase plaintiff a one-story
home. At issue was whether title to a newly purchased one-story home
would belong to plaintiff or to the defendant insurer. The court concluded

                                     8
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.141 Filed 03/11/21 Page 9 of 17




plaintiff would have title to a new home but would have to give up title
to his previous home. Id. at 255-56.

      On appeal, defendant contended that it was not unreasonable in its

delay in making plaintiff’s payment because it had no obligation to pay
“until plaintiff provided defendant specific proof of the exact and correct
amounts that defendant was obligated to pay.” Id. at 266. The Michigan

Court of Appeals rejected this argument, reasoning that the statute
“requires only reasonable proof of the amount of loss, not exact proof.” Id.
at 267. (emphasis in original). The court further added that if defendant

insurer wanted to challenge the demand of payment, it “could have and
should have conducted some investigation of its own during the thirty-
day legislative grace period.” Id.; see also Bajraszewski v. Allstate Ins.

Co., 825 F. Supp.2d 873, 881 (E.D. Mich. 2011) (quoting the same);
Forrester v. Harleysville Lake State Ins. Co., 2012 WL 3095191, at *2
(E.D. Mich. 2011). Otherwise, allowing insurers to continue its

investigation outside of the grace period would contravene “the purpose
of the no-fault act to provide accident victims with assured, adequate,
and prompt reparations.” Id.

      Here, although Defendant objects to Plaintiff’s motion for no-fault

penalty interest, it makes no argument disputing that it took more than
30 days to reimburse Plaintiff for her loss. See ECF No. 17. Instead, much
of Defendant’s arguments focuses on how Plaintiff’s claim presented a

                                       9
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.142 Filed 03/11/21 Page 10 of 17




“complicated legal issue” because it required resolving priority of
coverage between “a first-party no-fault carrier and an ERISA plan

provider.” Id. at PageID.99. For instance, Defendant argues that it
needed time to investigate whether Plaintiff’s coverage under Ford
Health’s ERISA plan modified its own obligations as a no-fault insurer.

      Defendant’s argument is not relevant to the inquiry of whether it

owes plaintiff no-faulty penalty fees. Michigan case law allows insurers
to “show that the refusal or delay is the product of a legitimate question
of statutory construction, constitutional law, or factual uncertainty” in

order to escape liability for paying no-fault attorneys’ fees, not no-fault
penalty interest fees. Ross v. Auto Club Group, 481 Mich. 1, 11 (2008).
Thus, all of Defendant’s arguments attempting to establish that the delay

was due to the need to resolve a legitimate question of factual uncertainty
has no effect on whether it is liable for no-fault penalty interest fees
because it was late in making Plaintiff’s personal injury protection

payment.

      This leaves little left for assessing whether Defendant even
disputes that it made a late payment. Defendant merely argues that
taking three months to “evaluate Ford’s plan, set up a claim file, and

reimburse the Ford lien” was not an unreasonable amount of time. Id. at
PageID.107. Putting aside that this appears to concede that Defendant
did delay Plaintiff’s payment for more than 30 days, disputing the

                                     10
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.143 Filed 03/11/21 Page 11 of 17




imposition of no-fault penalty interest does not hinge on whether the
length of delay was reasonable. Rather, Defendant must offer arguments

that it did not receive “reasonable proof of the fact and of the amount of
loss sustained.” See Williams, 250 Mich. App. at 267. Yet Defendant
makes no argument that is the relevant to that inquiry. Because it

appears that Defendant does not dispute that it did not receive
reasonable proof establishing the amount of loss and the record supports
a conclusion that Defendant in fact was dilatory in making Plaintiff’s PIP

coverage payment, Defendant is liable for no-fault penalty interest fees.
See Mich. Comp. Law § 500.3142

               b. Plaintiff is entitled to no-fault attorneys’ fees.
      Plaintiff next moves for no-fault penalty attorneys’ fees. ECF No.

13, PageID.64 (citing Mich. Comp. Law § 500.3148(1)). Plaintiff argues
that she is entitled to attorneys’ fees because Defendant’s failure to pay
within the 30 days allowed under statute was unreasonable and because

Defendant failed to provide an explanation for the delay. Id. at
PageID.65-66.

      Defendant responds that its delay in making payments was not
unreasonable because it was investigating the merits of the claim. ECF

No. 17, PageID.102. (citing Ross, 481 Mich. at 11). Defendant further
argues that taking three months to evaluate a legitimate question, set up
a claim file, and make the reimbursement “is not an unreasonable period

                                     11
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.144 Filed 03/11/21 Page 12 of 17




of time.” Id. at PageID.107. Defendant also argues in the alternative that
even if attorneys’ fees were proper here, Plaintiff’s requested amount is

not reasonable. Id.

      The no-fault act “provides for an award of reasonable attorney fees
to a claimant if the insurer unreasonably refuses to pay the claim.” Ross,
481 Mich. at 11 (citing Mich. Comp. Law § 500.3148(1)). The purpose of

this penalty provision “is to ensure prompt payment to the insured.” Id.
An insurer’s “refusal or delay places a burden on the insurer to justify its
refusal or delay.” Id. The insurer “can meet this burden by showing that

the refusal or delay is the product of a legitimate question of statutory
construction, constitutional law, or factual uncertainty.” Id. The
determinative factor “is not whether the insurer ultimately is held

responsible for the benefits, but whether its initial refusal to pay was
unreasonable.” Id.

      In University Rehabilitation Alliance, Inc. v. Farm Bureau General
Ins. Co. of Michigan, the Michigan Court of Appeals considered the

reasonableness of attorneys’ fees in the context of a contingency fee
arrangement. 279 Mich. App. 691 (Mich. App. 2008). The plaintiff was a
healthcare provider who sued an insurer seeking no-fault PIP benefits

for services provided to an insured patient who was injured after being
removed from a moving vehicle. Id. at 693. The defendant, who was the
insured patient’s insurer, refused to pay for insured patient’s no-fault

                                     12
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.145 Filed 03/11/21 Page 13 of 17




benefits because it determined that the claim presented a question of
factual uncertainty. Id. That is to say, there existed a question of fact as

to whether the insured patient was assaulted or simply fell out of the
vehicle. Defendant argued that “PIP benefits are not payable for injuries
from assaults.” Id. at 695. The trial court held that the denial was

unreasonable because it was clear that the terms of the coverage
obligated defendant to pay the claim. Id.

      On appeal, defendant made the same argument. But the Court of
Appeals affirmed the trial court, stating that “the plain language of the

statute” and the absence of case law holding to the contrary made it plain
that defendant would be obligated to make the payment regardless of the
factual finding. Id. at 697-98. Because the terms of the policy made it

clear that the defendant had an obligation to pay, such clarity could not
“satisfy the requisite burden of showing that the delay was the product
of a legitimate question of statutory construction or either of the other

two possible reasons.” Id. at 698. Defendant therefore had no reasonable
basis for denying PIP benefits “under the facts of this case and the plain
language of the statute.” Id. Put another way, the court ruled that no-

fault insurers may not muddle the plain terms of a policy in order to
concoct a question of factual uncertainty, thereby justifying their delay
in making payments.




                                     13
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.146 Filed 03/11/21 Page 14 of 17




      The Court of Appeals also rejected defendant’s contention that the
attorneys’ fee award was unreasonable just because it was a contingency

fee arrangement. Defendant argued that the attorneys’ fees awarded was
not reasonable because the contingency fee “calculates to over $1,600 an
hour for a case that turned out to be not very difficult.” Id. at 698. The

court opined that “a reasonable attorney fee is determined by considering
the totality of the circumstances.” Id. at 700. A contingent fee “is neither
presumptively reasonable nor presumptively unreasonable.” Id. Instead,

“a contingent fee agreement may be considered as one factor in
determining the reasonableness of a fee.” Id. at 699 (quoting Liddell v.
Detroit Automobile Inter-Ins. Exch., 102 Mich. Ap. 636, 651-52 (1981)).

The court then determined that even though the case was “fairly short-
lived” and “required only 30 hours of plaintiff’s attorney’s time,” it was
reasonable to adopt a contingency fee arrangement considering the

“potential for extensive litigation at an hourly rate.” Id. at 701. In
addition, because the “defendant created the situation that prompted the
contingent-fee agreement,” it would be unfair to plaintiff conclude that it

was not reasonable. Otherwise, “not awarding [the contingent-fee
agreement] as a reasonable attorney fee would reward defendant and
punish plaintiff.” Id. The plaintiff would be punished because once he or

she recovers, even if the court determines that the contingent fee was not
reasonable, “the client is obligated to pay the attorney fees under the
terms of the contingent fee agreement.” Id. at 702.
                                     14
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.147 Filed 03/11/21 Page 15 of 17




      Here, the question is whether Defendant has shown that its delay
of payment was the result of investigating a “legitimate question of

statutory construction, constitutional law, or factual uncertainty.” See
Ross, 481 Mich. at 11. In Defendant’s words, “the question of who has
priority between a first-party no-fault carrier and an ERISA plan

provider is a complicated legal issue.” ECF No. 17, PageID.99. Defendant
states that the general rule is that no-fault insurers are secondary to
other health coverage “when competing coordination of benefits clauses

exist.” Id. at PageID.104.

      Defendant does not explicitly attribute its delay to either a
legitimate question of statutory construction or factual uncertainty, or
both. But Defendant does cite Auto Club Ins. Ass’n v. Frederick & Herrud,

Inc. for the proposition that “an unambiguous coordination of benefits
clause in an ERISA plan must be given its plain meaning” even if a
similar clause exists in a no-fault policy. 443 Mich. 358 (1993) (citations

omitted). Defendant then suggests that it had to determine priority for
payment of Plaintiff’s claim “because the ERISA health insurance plan
[i.e., Ford Health’s plan] did not expressly disavow coverage for medical

benefits payable under a no-fault policy.” ECF No. 17, PageID.106-07.

      But the record does not support this characterization. Exhibit 2 in
Plaintiff’s motion includes the Notice of Lien sent by Vengroff, as well as
“a copy of the relevant language from the summary plan description.”

                                     15
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.148 Filed 03/11/21 Page 16 of 17




ECF No. 13, PageID.84. The attached summary plan description, which
is Ford Health’s coordination of benefits clause, states:
       The Plan also coordinates with personal injury protection
       coverage in those states with no-fault auto insurance laws.
       Benefits under this plan are secondary to no-fault auto
       insurance coverage.

       ECF No. 13, PageID.88. (emphasis added).

       The plain language of this ERISA plan provider’s coordination
benefits clause, as in Auto Club, “must be given its plain meaning.” 443

Mich. at 362. The clause’s plain meaning states that regardless of what
Defendant’s equivalent coordination of benefits clause required, Ford
Health’s coverage, as an ERISA plan provider, is secondary to

Defendant’s no-fault auto insurance coverage. Defendant’s argument
that it delayed in paying benefits because it had to investigate a
legitimate question is therefore inconsistent with the plain language of

Ford    Health’s   coordination    of    benefits   clause.   See   University
Rehabilitation, 279 Mich. App. at 697-98. Defendant’s justification for
delaying payment “does not satisfy the requisite burden of showing that

the delay was the product of a legitimate question” of statutory
construction, constitutional law, or factual uncertainty. See id. Thus,
Defendant did not have a reasonable basis for delaying Plaintiff’s

payments under the facts of this case and the plain language of Ford




                                        16
Case 2:20-cv-10374-TGB-APP ECF No. 21, PageID.149 Filed 03/11/21 Page 17 of 17




Health’s coordination of benefits clause. See id. Plaintiff is therefore
entitled to no-fault attorneys’ fees under the penalty provision.
                              CONCLUSION

      For all the foregoing reasons, Plaintiff’s motion for no-fault penalty

interest and reasonable attorneys’ fees is GRANTED. Defendant’s
objection and motion to strike on the basis of Plaintiff’s counsel’s failure
to seek concurrence is DENIED.

IT IS SO ORDERED.


 Dated: March 11, 2021          s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE




                        Certificate of Service
       I hereby certify that this Order was electronically filed, and the
 parties and/or counsel of record were served on March 11, 2021.
                              s/A. Chubb
                              Case Manager




                                     17
